PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            _____________

                No. 11-4429
               _____________

      UNITED STATES OF AMERICA

                      v.

         KEVIN WEATHERSPOON
               a/k/a FIFTY
                 a/k/a 50

         KEVIN WEATHERSPOON,
                Appellant
             _____________

On Appeal from the United States District Court
   For the Middle District of Pennsylvania
         (D.C. No. 3:05-cr-00176-013)
 District Judge: Honorable James M. Munley
                _____________

             Argued July 13, 2012
               _____________

Before: FUENTES, HARDIMAN and ROTH,
             Circuit Judges
             (Opinion Filed: October 10, 2012)


Frederick W. Ulrich, Esq. [ARGUED]
Office of Federal Public Defender
Suite 306
100 Chestnut Street
Harrisburg, PA 17101

James V. Wade, Esq.
Office of Federal Public Defender
Suite 306
100 Chestnut Street
Harrisburg, PA 17101


      Counsel for Defendant-Appellant Kevin Weatherspoon

William S. Houser, Esq. [ARGUED]
Office of the United States Attorney
235 North Washington Avenue
P.O. Box 309, Suite 311
Scranton, PA 18503

      Counsel for Appellee the United States of America




                             2
                      _____________

                OPINION OF THE COURT
                    _____________

FUENTES, Circuit Judge.

        For the second time, Kevin Weatherspoon seeks a
reduction in his sentence for conspiring to distribute and
possess with intent to distribute over 50 grams of cocaine
base. In October 2006, he pled guilty and was sentenced to a
120-month term of imprisonment pursuant to a binding plea
agreement with the government. A few years later, the U.S.
Sentencing Commission issued a retroactive amendment
which reduced Weatherspoon‘s Guidelines range.            We
rejected Weatherspoon‘s first motion for a sentence reduction
because he was sentenced pursuant to a binding plea
agreement. In this motion, he argues that he is nevertheless
eligible for a reduction because under the Supreme Court‘s
recent decision in Freeman v. United States, 131 S. Ct. 2685
(2011), the sentence contained in his plea agreement was
―based on‖ the Sentencing Guidelines. We disagree, and we
will affirm the District Court‘s denial of his motion.

                              I.

        In May 2005, Kevin Weatherspoon was indicted by a
federal grand jury for crimes relating to the distribution and
possession of cocaine, cocaine base and marijuana. In lieu of
trial, Weatherspoon pled guilty to one count of conspiracy to
distribute and possess with intent to distribute cocaine base
pursuant to a Federal Rule of Criminal Procedure 11(c)(1)(C)




                              3
plea agreement (a ―(C) plea agreement‖).1 In that agreement,
the parties agreed that Weatherspoon should receive a
sentence of 120 months‘ imprisonment because that sentence
was ―a reasonable sentence under the facts and circumstances
of the case.‖ (Appendix (―App.‖) at 13-14.)

       Weatherspoon‘s plea agreement contains only a few
references to the Sentencing Guidelines. The agreement does
not expressly state what the parties believed Weatherspoon‘s
Guidelines range would be or if they used the Guidelines to
determine that a 120-month term of imprisonment was the
appropriate sentence. Nor does it provide his offense level or
criminal history category.

       The agreement does, however, note that ―[t]he
defendant . . . agrees that any legal and factual issues relating
to the application of the Federal Sentencing Guidelines to the
defendant‘s conduct, including facts that support any specific
offense characteristic or other enhancement or adjustment and
the appropriate sentence within the statutory maximum
provided for by law, will be determined by the court at a
sentencing hearing.‖ (App. at 12.) The (C) plea agreement
also makes certain recommendations relevant to the
calculation of his offense level. Specifically, the parties
agreed that for the purposes of sentencing, the court should:

1
  Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure
permits the parties to ―agree that a specific sentence or
sentencing range is the appropriate disposition of the case, or
that a particular provision of the Sentencing Guidelines, or
policy statement, or sentencing factor does or does not apply
(such a recommendation or request binds the court once the
court accepts the plea agreement).‖




                               4
(1) attribute at least 500 grams but less than 1.5 kilograms of
cocaine base to Weatherspoon; and (2) attribute at least 500
grams but less than 1.5 kilograms of cocaine hydrochloride to
him. Weatherspoon was also to receive a three-level
reduction to his offense level because of his acceptance of
responsibility. There is no mention in the agreement of his
use of a firearm or his role in the conspiracy. Nor did it
indicate that the facts mentioned in the agreement were the
only ones relevant to the calculation of his offense level. The
agreement notes that his statutory maximum sentence was 20
years‘ imprisonment.2

        Weatherspoon pled guilty on October 23, 2006. At
his change of plea hearing, the government summarized the
plea agreement.          The prosecutor mentioned that
Weatherspoon faced a maximum sentence of 20 years‘
imprisonment but did not mention what his applicable
Guidelines range was. The government also noted that the
parties agreed that Weatherspoon should receive a 120-month
sentence, but did not indicate any basis for that determination.
The prosecutor did mention that ―the [g]overnment and
defense have agreed to recommend a sentence in this . . .
agreement that will likely be somewhat lower than the actual
guideline[s] range, and that was in consideration of his appeal

2
   The plea agreement also contains a waiver of appeal
provision. We need not consider its impact here, however,
because the government failed to raise the issue and thus it is
waived. See United States v. Carrasco-De-Jesus, 589 F.3d
22, 26 (1st Cir. 2009) (―Where, as here, the government‘s
relinquishment of a known right relates to a waiver-of-appeal
provision in a plea agreement, there is usually little reason to
disregard that election.‖)




                               5
waiver, his timely guilty plea, et cetera.‖ (App. at 49-50.)
After explaining Weatherspoon‘s rights to him, the District
Court accepted Weatherspoon‘s guilty plea.

       For sentencing, the Probation Department prepared a
pre-sentence report. Using the 2006 edition of the Guidelines
manual, the Probation Officer, accepting the factual
recommendations in the plea agreement, calculated
Weatherspoon‘s base offense level as 36. She then added two
additional points for Weatherspoon‘s possession of a firearm
in furtherance of a drug offense under U.S.S.G.
§ 2D1.1(b)(1), and three additional points for Weatherspoon‘s
role as a supervisor in the organization, under U.S.S.G.
§ 3B1.1(b).     Finally, she subtracted three points for
Weatherspoon‘s acceptance of responsibility, under U.S.S.G.
§ 3E1.1(a), (b). Ultimately, the Probation Officer determined
that Weatherspoon had a total offense level of 38. Because
this was Weatherspoon‘s first offense, his criminal history
category was I, corresponding to a Guidelines range of 235 to
293 months. Due to the statutory maximum of 20 years,
however, the top of his Guidelines range was reduced to 240
months.

       The District Court sentenced Weatherspoon on
February 15, 2007. At sentencing, the District Court did not
explicitly calculate or adopt a particular Guidelines range.
Rather, after brief argument, it accepted the recommended
sentence of 120 months. It explained that in accepting that
sentence, it took ―into consideration the presentence
investigation report, the statements by [Weatherspoon‘s]
lawyer and the seriousness of the charges.‖ (App. at 68.) The
District Court also considered the applicable § 3553(a)
factors, particularly the ―kinds of sentences that are available,




                               6
and the advisory sentencing range and policies prescribed by
the United States Sentencing Commission.‖ (App. at 68-69.)

      On November 1, 2007, nine months after
Weatherspoon‘s sentencing, the Sentencing Commission
passed Amendment 706 to the Guidelines, which reduced the
cocaine base equivalency. In March 2008, the amendment
was made retroactive. The amendment effectively reduced
Weatherspoon‘s total offense level from 38 to 36, resulting in
a reduction of his Guidelines range from 235–240 months to
188–235 months.

        Shortly after, Weatherspoon filed his first motion for a
reduction in his sentence under 18 U.S.C. § 3582(c)(2), which
allows a court to reduce a defendant‘s sentence retroactively
based on a change in the Guidelines.              Weatherspoon
contended that since his 120-month sentence represented a
49% reduction from the bottom of his then-Guidelines range,
his sentence should be proportionately reduced to 96 months
based on his new Guidelines range. The District Court denied
that motion, finding that his sentence was still ―comparably
less than the amended guideline range.‖ (App. at 92.)

      Weatherspoon appealed to this Court. We held that
Weatherspoon was ineligible for a reduction because of his
binding plea agreement. United States v. Weatherspoon, 338
F. App‘x 143, 143 (3d Cir. 2009) (citing United States v.
Sanchez, 562 F.3d 275, 282 (3d Cir. 2009)).3 The Supreme

3
  In Sanchez, we held that a defendant who pleads guilty
pursuant to a (C) plea agreement receives a sentence that is
―based on‖ the agreement and that such defendants are never
eligible for 3582(c)(2) relief. 562 F.3d at 279-82.




                               7
Court denied Weatherspoon‘s petition for certiorari on
November 30, 2009. Weatherspoon v. United States, 130 S.
Ct. 768 (2009).

        Two years later, the United States Supreme Court
issued its ruling in Freeman v. United States, --- U.S. --- , 131
S. Ct. 2685 (2011). A plurality of the Court held that
defendants who pled guilty to (C) plea agreements are eligible
for relief under § 3582(c)(2) whenever the district court uses
the Guidelines as a basis for accepting the agreement. Id. at
2695. Justice Sotomayor concurred, finding that these
defendants are only eligible when their plea agreements make
clear that the parties used the Guidelines as a foundation for
the term of imprisonment set forth in the agreement. Id. at
2697-98. Thus, five members of the Supreme Court
concluded that defendants who pled guilty pursuant to (C)
plea agreements could be eligible for relief, overruling our
prior decision in Sanchez.

      Based on this change in the law, Weatherspoon filed a
second motion for a reduction in his sentence. The District
Court denied that motion without reasoning and
Weatherspoon filed a timely notice of appeal.

                               II.

       When the district court determines that a defendant is
ineligible for relief under 18 U.S.C. § 3582(c)(2), our review
is plenary. United States v. Sanchez, 562 F.3d 275, 277 (3d
Cir. 2009), overruled on other grounds, Freeman, 131 S. Ct.
at 2685; see also United States v. Lawson, --- F.3d ---, 2012
WL 2866265, at *1 (11th Cir. July 13, 2012). By contrast,
when the district court determines that a defendant is eligible




                               8
for relief but declines to reduce his sentence, our review is for
an abuse of discretion. Sanchez, 562 F.3d at 278 n.4; see also
United States v. Austin, 676 F.3d 924, 926-27 (9th Cir. 2012).

       A district court‘s authority to alter or amend a
defendant‘s sentence is limited. Under the Sentencing
Reform Act of 1984, a district court loses any continuing
authority over a sentence once it has been imposed, see 18
U.S.C. § 3582(c), subject to two general exceptions. First,
though not relevant here, a district court has the power to
correct clerical or technical errors within 14 days of the entry
of judgment. 18 U.S.C. § 3582(c)(1)(B); Fed R. Crim. P.
35(a). Second, a district court has the power to amend a
sentence, provided that it was based on a Guidelines range
that has since been lowered. 18 U.S.C. § 3582(c)(2). Under
§ 3582(c)(2)

       in the case of a defendant who has been
       sentenced to a term of imprisonment based on a
       sentencing range that has subsequently been
       lowered by the Sentencing Commission
       pursuant to 28 U.S.C. [§] 994(o), upon motion
       of the defendant or the Director of the Bureau
       of Prisons, or on its own motion, the court may
       reduce the term of imprisonment, after
       considering the factors set forth in section
       3553(a) to the extent that they are applicable, if
       such a reduction is consistent with applicable
       policy statements issued by the Sentencing
       Commission.




                               9
      We must determine, as a threshold matter, whether
Weatherspoon was eligible for relief under the statute. Our
review of this question is plenary.

                              A.

        On appeal, the government asserts for the first time
that § 3582(c)(2) only permits a defendant to file one motion
for a sentence reduction and that the District Court thus
lacked jurisdiction to consider Weatherspoon‘s second
motion. See Appellee‘s Br. at 23. In the alternative, and also
for the first time, the government argues that the Law of the
Case Doctrine precludes review. See Appellee‘s Br. at 24.
Though we ordinarily consider issues not raised before the
district court to be waived, see Brenner v. Local 514, United
Bhd. of Carpenters & Joiners, 927 F.2d 1283, 1298 (3d Cir.
1991), we have an independent duty to assure ourselves that
we and the district court have jurisdiction. Farina v. Nokia,
Inc., 625 F.3d 97, 109-110 (3d Cir. 2010). Thus, we will
consider this argument only insofar as it implicates a district
court‘s jurisdiction to adjudicate multiple § 3582(c)(2)
motions.

        In a recent line of cases the Supreme Court has
cautioned that federal courts should be reluctant to classify a
statutory requirement as jurisdictional. See Animal Sci.
Prods., Inc. v. China Minmetals Corp., 654 F.3d 462, 466 (3d
Cir. 2011) (citing Arbaugh v. Y&H Corp., 546 U.S. 500, 510,
511 (2006)). Indeed, as only Congress may define a court‘s
subject-matter jurisdiction, ―limits on the reach of federal
statutes, even nontemporal ones, are only jurisdictional if
Congress says so: when Congress does not rank a statutory
limitation . . . as jurisdictional, courts should treat the




                              10
restriction as nonjurisdictional in character.‖ Bowles v.
Russell, 127 S. Ct. 2360, 2368 (2007) (quoting Arbaugh, 546
U.S. at 516) (quotation marks omitted).

       Several of our sister circuits have held that
§ 3582(c)(2) does not permit a district court to reconsider its
prior ruling on a § 3582(c)(2) motion. See United States v.
Randall, 666 F.3d 1238, 1242-43 (10th Cir. 2011); United
States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011); United
States v. Goodwyn, 596 F.3d 233, 236 (4th Cir. 2010); United
States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir.
1997). Some of these courts have done so because, while
Congress did not specifically forbid successive motions, it did
not specifically authorize them either. See Redd, 630 F.3d at
651; Goodwyn, 596 F.3d at 236.

        Though our sister courts may be right that such
silence, when read in light of the statute‘s purpose of
restricting a district court‘s authority to revisit a criminal
sentence, means that a defendant is only entitled to one bite at
the apple, it does not follow that this restriction goes to the
subject matter jurisdiction of the district court. After all, a
rule derived from congressional silence does not support an
inference that Congress has ―clearly stated‖ its intent to limit
a district court‘s jurisdiction to one § 3582(c)(2) motion. See
Bowles, 127 S. Ct. at 2368; Animal Sci. Prods., Inc., 654 F.3d
at 468 (applying the Arbaugh ―clearly states‖ test). Thus any
restriction on the filing of successive § 3582(c)(2) motions is
not a limitation on the district court‘s subject matter
jurisdiction.

       Having assured ourselves that the District Court had
subject matter jurisdiction to consider Weatherspoon‘s second




                              11
§ 3582(c)(2) motion, we will not further consider the
government‘s arguments that Weatherspoon was barred from
filing a second § 3582(c)(2) motion based on the same
Guidelines amendment. The government did not raise these
arguments before the District Court and therefore they are
waived. Brenner, 927 F.2d at 1298.

                              B.

        Our jurisdictional inquiry is not at an end, however. A
district court only has the authority to consider whether a
defendant should receive a reduction in his sentence under
§ 3582(c)(2) when the defendant has been: (1) sentenced to a
term of imprisonment based on a sentencing range that has
been subsequently lowered by the Sentencing Commission;
and when such a reduction is (2) consistent with the
applicable policy statements issued by the Sentencing
Commission. 18 U.S.C. § 3582(c)(2); United States v. Doe,
564 F.3d 305, 309 (3d Cir. 2009). Here, it is undisputed that
Amendment 706 retroactively lowered Weatherspoon‘s
Guidelines range and that reducing his sentence would be
consistent with the Guidelines‘ policy statements. Thus, the
only issue before us is whether Weatherspoon‘s 120-month
sentence was ―based on‖ his Guidelines range.

       Our resolution of this issue is controlled by the
framework established by Justice Sotomayor‘s concurrence in
Freeman v. United States. See United States v. Thompson,
682 F.3d 285, 289 (3d Cir. 2012) (determining that Justice
Sotomayor‘s concurrence is the narrowest opinion and thus
controls).  In Freeman, the Court considered what a
defendant‘s sentence was ―based on‖ for purposes of 18




                              12
U.S.C. § 3582(c)(2) when that defendant pled guilty pursuant
to a (C) plea agreement.

       To Justice Sotomayor, the sentence such a defendant
receives is ―based on‖ the agreement itself, not on the district
court‘s analysis or application of the sentencing Guidelines.
Freeman, 131 S. Ct. at 2695. This is so because, at the time
of sentencing, ―[t]he court may only accept or reject the
agreement, and if it chooses to accept it, at sentencing the
court may only impose the term of imprisonment the
agreement calls for.‖ Id. Thus, any determination of whether
a defendant‘s sentence is ―based on‖ the Guidelines turns
solely on an examination of the four corners of the plea
agreement. Id. at 2698 n.2 (―[T]o determine whether a
sentence imposed pursuant to a (C) plea agreement was
‗based on‘ a Guidelines sentencing range, the reviewing court
must necessarily look to the agreement itself.‖); United States
v. Dixon, --- F.3d ---, 2012 WL 2913732, at *3 (7th Cir. July
18, 2012) (―Under Justice Sotomayor‘s approach, a prisoner
sentenced under a binding plea agreement is eligible for
§ 3582(c)(2) relief only if the binding plea agreement itself
expressly refers to and relies on a guideline sentencing
range.‖). Any statements made by the District Court, the
probation department, or counsel are irrelevant to this
analysis.

       Justice Sotomayor identified only two situations in
which a defendant sentenced pursuant to a (C) plea agreement
could be eligible for a sentence reduction. Freeman, 131 S.
Ct. at 2697-700; Dixon, 2012 WL 2913732, at *2. First,
when the defendant‘s agreement ―call[s] for the defendant to
be sentenced within a particular Guideline[s] sentencing
range,‖ ―there can be no doubt that the term of imprisonment




                              13
the court imposes is ‗based on‘ the agreed-upon sentencing
range.‖ Freeman, 131 S. Ct. at 2697. Second, when the
defendant‘s agreement ―provide[s] for a specific term of
imprisonment—such as a number of months‖ the sentence is
―based on‖ a Guidelines range when the agreement ―make[s]
clear‖ that the foundation for the agreed-upon sentence was
the Guidelines. Id. In other words:

      [a]s long as that sentencing range is evident
      from the agreement itself, for purposes of
      § 3582(c)(2) the term of imprisonment imposed
      by the court in accordance with that agreement
      is ―based on‖ that range. Therefore, when a (C)
      agreement expressly uses a Guidelines
      sentencing range to establish the term of
      imprisonment, and that range is subsequently
      lowered by the Commission, the defendant is
      eligible for sentence reduction under
      § 3582(c)(2).

Id. at 2697-98 (emphasis added).

      Thus, to be eligible for relief under 18 U.S.C.
§ 3582(c)(2), a defendant who agrees to a specific term of
imprisonment in a (C) plea agreement must show that his
agreement both identifies a Guidelines range and
demonstrates a sufficient link between that range and the
recommended sentence. See id.; Dixon, 2012 WL 2913732,
at *3. Failure to meet either requirement is fatal to a
defendant‘s § 3582(c)(2) motion.

      Applying this framework, Justice Sotomayor
concluded that William Freeman fell into the second category




                             14
of defendants and was eligible for relief. Freeman agreed to
plead guilty to multiple cocaine base possession and
distribution charges pursuant to a (C) plea agreement that
specified that a 106-month sentence was appropriate. The
agreement stated that ―[b]oth parties have independently
reviewed the Sentencing Guidelines applicable in this case
and that Freeman agree[d] to have his sentence determined
pursuant to the Sentencing Guidelines.‖ Id. at 2691 (internal
quotation marks omitted). It also stated that his offense level
was 19, ―as determined by the quantity of drugs and his
acceptance of responsibility,‖ and that the parties anticipated
that Freeman would be assigned a criminal history category
of IV. Id. at 2699.

       Because the agreement provided her with enough
information to do so, Justice Sotomayor turned to the
sentencing table in the Guidelines and determined that with
an offense level of 19 and a criminal history category of IV,
Freeman‘s Guidelines range was 46 to 57 months. She then
compared this range to the agreed-upon 106-month sentence.
Accounting for the 60-month mandatory minimum he faced
on one of his other charges, Freeman was left with 46 months,
exactly the bottom end of his Guidelines range. Nothing in
the agreement stated that the parties agreed to 46 months
because it was the bottom of his Guidelines range. However,
because the figures corresponded exactly, ―it [was] evident
that Freeman‘s agreement employed the 46-month figure at
the bottom end of this sentence range, in combination with
the 60-month mandatory minimum,‖ and that his sentence
was ―based on‖ the Guidelines under § 3582(c)(2). Id. at
2700.




                              15
       Justice Sotomayor also addressed Freeman‘s eligibility
had he received a 53-month term of imprisonment, a sentence
that did not precisely conform to one end of his Guidelines
range. See id. at 2700 n.9. The analysis, she concluded,
would remain the same: ―If the agreement itself made clear
that the parties arrived at the 53-month term of imprisonment
by determining the sentencing range applicable to Freeman‘s
offense and then halving the 106-month figure at its low end,
he would have been eligible under § 3582(c)(2).‖ Id. (citing
United States v. Franklin, 600 F.3d 893, 897 (7th Cir. 2010)).
She also noted that ―if a (C) [plea] agreement does not
contain any references to the Guidelines, . . . there is no way
of knowing whether the agreement used a Guidelines
sentencing range to establish the term of imprisonment.‖ Id.
(internal quotation marks and citation omitted).

                              C.

       In this case, the parties agreed in the (C) plea
agreement that Weatherspoon should receive a fixed sentence
of 120 months‘ imprisonment. Thus, Weatherspoon falls into
Justice Sotomayor‘s second category — where the
defendant‘s agreement calls for a specific term of
imprisonment. Confining our analysis solely to the four
corners of the plea agreement, we conclude that the
agreement does not ―make clear‖ that the foundation of his
sentence was the Guidelines, because the agreement does not
in any way identify or rely on Weatherspoon‘s Guidelines
range. In fact, the agreement is silent as to his range.
Nowhere in the agreement does it explicitly state the range
the parties relied upon in determining his sentence. Nor does
the agreement provide the necessary ingredients to calculate
it. The Guidelines range can only be derived from a




                              16
determination of a defendant‘s criminal history category and
his offense level. Here, we are missing at least one-half of
the equation. There are simply no statements or assertions of
fact in the agreement that allow us to determine
Weatherspoon‘s criminal history category.

      Because his agreement does not explicitly state his
Guidelines range, or his offense level and criminal history
category, and because Weatherspoon cannot otherwise
demonstrate that his criminal history category is ―evident
from the agreement itself,‖ we cannot conclude that the
agreement identifies a Guidelines range. Thus, his claim fails
under Freeman and his motion was properly denied. See
United States v. Austin, 676 F.3d 924, 930 (9th Cir. 2012).

       Our approach finds support in the recent decisions of
our sister circuits. In United States v. Rivera-Martínez, 665
F.3d 344 (1st Cir. 2011), the First Circuit held that the
defendant was not entitled to a reduction in his sentence
under § 3582(c)(2). The defendant had pled guilty pursuant
to a (C) plea agreement that ―stipulated that the defendant
was accountable for over 1.5 kilograms of cocaine base.‖ Id.
at 345. After walking through adjustments to the Guidelines,
the agreement specified that the defendant faced a total
offense level of 37 but failed to mention anything about the
defendant‘s criminal history category or his Guidelines range.
Id. at 346. The court held that the defendant was ineligible
for relief because, without an identified criminal history
category or range, ―[t]the integers needed to trigger the
exception carved out by Justice Sotomayor [were] not
present.‖ Id. at 349. The Ninth Circuit came to a similar
conclusion in United States v. Austin, 676 F.3d 924 (9th Cir.
2012). It found § 3582(c)(2) relief unavailable to [the




                             17
defendant] because, even though the agreement noted his
offense level, the ―plea agreement d[id] not contain any
information about [the defendant‘s] criminal history
category.‖ 676 F.3d at 930. ―Without this information,
Justice Sotomayor‘s sentence calculation exercise in Freeman
. . . [was] impossible.‖ Id. at 929. Thus, § 3582(c)(2) relief
was unavailable. Id.

        Indeed, ours is a clearer case than those before either
the Ninth or First Circuits. In both of those cases the
agreements explicitly stated the defendants‘ total offense
level but failed to mention their criminal history category.
Austin, F.3d at 928; Rivera- Martínez, 665 F.3d at 346. We
lack even that information, as Weatherspoon‘s agreement
makes no mention of his offense level. Determining his
Guidelines range from his plea agreement thus requires a
particularly high degree of speculation, which runs contrary
to the requirement that the Guidelines range must be clear
from the agreement‘s face. As such, his sentence was not
―based on‖ the Guidelines and the District Court lacked
jurisdiction to reduce his sentence under 18 U.S.C.
§ 3582(c)(2).

                             IV.

      The District Court‘s denial of Weatherspoon‘s motion
for a reduction in his sentence pursuant to 18 U.S.C.
§ 3582(c)(2) will be affirmed.




                              18